Citation Nr: 0528336	
Decision Date: 10/21/05    Archive Date: 11/01/05

DOCKET NO.  01-09 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which in part denied entitlement to 
the benefit currently sought on appeal.  

The veteran presented testimony before the undersigned 
Veterans Law Judge in May 2005 at a Travel Board hearing 
sitting at St. Petersburg.  The hearing transcript has been 
associated with the claims file.


FINDING OF FACT

The veteran's low back disability has been medically related 
to an injury in service. 


CONCLUSION OF LAW

The veteran's low back disability was incurred in her active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board notes that regulations 
enacted under the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  See 38 U.S.C.A. §5103 
(2002); 38 C.F.R. § 3.159(b).  Regulations also dictate that 
VA has a duty to assist claimants, essentially providing that 
VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
U.S.C.A. §5103(A) (2002); 38 C.F.R. 
§ 3.159(c) (2005).  As will be discussed below, the Board 
finds that service connection for a low back disability is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

A claim also may be established if the condition observed 
during service still exists, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In this case, the veteran's service medical records confirm 
that she sustained injuries to her back as a result of an 
ocean wave crashing into her.  Specifically, the records note 
that in October 1985, the veteran suffered a severe muscle 
strain to her left lower back; had marked paravertebral 
spasms at L3-S1; had pain with radiation to the left buttock 
and thigh; and, had nerve impingement at L4-5 on the left.  
Upon admission to the hospital, she was given a diagnosis of 
left paraspinal muscle strain with some lumbosacral 
ligamentous involvement.  X-rays were grossly normal.  Upon 
discharge, she was noted to have a lumbar contusion. 

Medical Board proceedings were initiated in November 1996 due 
to a knee injury the veteran sustained initially in March 
1996, with a subsequent reinjury, necessitating surgery.  
During the course of those proceedings, the veteran reported 
continued back pain.  Examination revealed mild discomfort to 
palpation and percussion in the lumbosacral spine area.  Pain 
was noted at the extremes of range of motion testing.  The 
veteran was ultimately discharged in January 1998.

The post-service clinical records, dating from within months 
of her discharge from service, reveal that the veteran is 
status post lumbosacral fusion and continues to experience 
significant low back pain with radiculopathy.  Accordingly, 
the question that remains for the Board is whether the record 
establishes a medical nexus between the in-service injury and 
her current disability.  

The veteran was initially evaluated by VA in June 1998, at 
which time a lipomatous nodule was detected in her lumbar 
spine, as confirmed by a concurrent magnetic resonance 
imaging (MRI) scan.  No opinion was offered at that time 
regarding a possible service etiology of the veteran's back 
disability.  The Board notes that subsequent MRIs in December 
1998 and March 2001 did not reveal a lipoma.  

The veteran underwent additional VA examination in August 
1999 by the same physician, who reviewed the veteran's 
extensive claims file, to include her service medical records 
and post service treatment reports.  After examining her, he 
noted an impression of chronic low back syndrome, with a 
history of the wave injury in service and a painful 
lipomatous nodule.  The veteran continued to seek treatment 
for low back pain relief.  Of note is a May 1999 lumbar spine 
fusion surgery, and a March 2001 MRI showing degenerative 
changes with decreased signals. 

A VA Physician's Assistant, Certified (PA-C) conducted a 
review of the claims file in May 2004, including the 
veteran's relevant contentions, her service medical records, 
and her post-service treatment reports.  The PA-C opined that 
"any current degenerative changes in the [veteran's] lumbar 
spine would be unrelated to her military career, since there 
is only one indication of an incident in the military with 
acute low back injury and pain."  She went further to say 
"there is no evidence of chronic complaints throughout her 
military career, which continued for 12 years after her 
injury in 1985." 

It is the Board's responsibility to assess the probative 
value of all the evidence, to include the medical evidence.  
The weight of a medical opinion is diminished where that 
opinion is based on an inaccurate factual premise.  See Sklar 
v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. 
App. 458 (1993); Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The Board notes that the May 2004 opinion appears to 
rely on the premise that there was no evidence of continued 
complaints by the veteran during her service, and therefore 
whatever disability she has now cannot be related to the one 
injury in service.  The Board finds this to be factually 
inaccurate.  The veteran's Medical Board report specifically 
referenced the veteran's complaints of back pain, and stated 
findings referable to her lumbosacral spine.  Therefore, 
there is evidence of complaints of back pain during her 
service, and the May 2004 opinion is of little probative 
value.  

The progression of the veteran's back disability cannot be 
ignored.  It is well documented that she had a significant 
low back injury in service.  During her Medical Board 
proceedings, examination demonstrated lumbar spine pain.  
Immediately following discharge, the veteran filed a claim 
for a back disability and began receiving treatment for the 
same, which has continued to the present.  The Board finds 
that this represents a continuity of symptoms from the time 
of her service.

The physician who reviewed the file and examined the veteran 
in August 1999 indicated that the veteran had a low back 
syndrome and specifically referenced the prior injury in 
service in his impression.  The Board finds that this is 
sufficient to relate the veteran's current disability to her 
service.  Accordingly, service connection for a low back 
disability is warranted.
 

ORDER

Entitlement to service connection for a low back disability 
is granted. 


	                        
____________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


